[pnccoopertireninthamendm001.jpg]
EXECUTION VERSION 721626405 01832020 [COOPER] NINTH AMENDMENT TO AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT THIS NINTH AMENDMENT TO AMENDED AND
RESTATED RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated as of February
8, 2017, is entered into among COOPER RECEIVABLES LLC (the “Seller”), COOPER
TIRE & RUBBER COMPANY (the “Servicer”), and PNC BANK, NATIONAL ASSOCIATION
(“PNC”), as Administrator, as LC Participant, as LC Bank, as a Related Committed
Purchaser and as Purchaser Agent. RECITALS 1. The parties hereto are parties to
the Amended and Restated Receivables Purchase Agreement, dated as of September
14, 2007 (as amended, restated, supplemented or otherwise modified through the
date hereof, the “Agreement”); and 2. The parties hereto desire to amend the
Agreement as hereinafter set forth. NOW THEREFORE, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows: SECTION 1. Certain Defined Terms. Capitalized terms
that are used but not defined herein shall have the meanings set forth in the
Agreement. SECTION 2. Amendment to the Agreement. The Agreement is hereby
amended by amending the definition of “Minimum Usage Amount” set forth in
Exhibit I by replacing the dollar amount “$30,000,000” where it appears therein
with the dollar amount “$0” therefor. SECTION 3. Representations and Warranties.
Each of the Seller and the Servicer hereby represents and warrants to the
Administrator, each Purchaser and the Purchaser Agent as follows: (a)
Representations and Warranties. The representations and warranties made by it in
the Transaction Documents are true and correct as of the date hereof (unless
stated to relate solely to an earlier date, in which case such representations
or warranties were true and correct as of such earlier date). (b)
Enforceability. The execution and delivery by such Person of this Amendment, and
the performance of each of its obligations under this Amendment and the
Agreement, as amended hereby, are within each of its organizational powers and
have been duly authorized by all necessary organizational action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.



--------------------------------------------------------------------------------



 
[pnccoopertireninthamendm002.jpg]
721626405 01832020 - 2 - (c) No Termination Event. Both before and immediately
after giving effect to this Amendment and the transactions contemplated hereby,
no Termination Event or Unmatured Termination Event exists or shall exist.
SECTION 4. Effect of Amendment. All provisions of the Agreement, as expressly
amended and modified by this Amendment, shall remain in full force and effect.
After this Amendment becomes effective, all references in the Agreement (or in
any other Transaction Document) to “this Agreement”, “hereof”, “herein” or words
of similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein. SECTION 5. Effectiveness. This
Amendment shall become effective as of the date hereof upon the Administrator’s
receipt of counterparts of this Amendment, duly executed by each of the parties
hereto. SECTION 6. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery by facsimile
or email of an executed signature page of this Amendment shall be effective as
delivery of an originally executed counterpart hereof. SECTION 7. Governing Law.
This Amendment shall be governed by, and construed in accordance with, the
internal laws of the State of New York. SECTION 8. Severability. If any one or
more of the agreements, provisions or terms of this Amendment shall for any
reason whatsoever be held invalid or unenforceable, then such agreements,
provisions or terms shall be deemed severable from the remaining agreements,
provisions and terms of this Amendment and shall in no way affect the validity
or enforceability of the provisions of this Amendment or the Agreement. SECTION
9. Section Headings. The various headings of this Amendment are included for
convenience only and shall not affect the meaning or interpretation of this
Amendment, the Agreement or any provision hereof or thereof. [SIGNATURES BEGIN
ON NEXT PAGE]



--------------------------------------------------------------------------------



 
[pnccoopertireninthamendm003.jpg]




--------------------------------------------------------------------------------



 
[pnccoopertireninthamendm004.jpg]




--------------------------------------------------------------------------------



 